DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the pivoting cover cap extends between a first end and a second end thereof, the first end is pivotably coupled above the upwardly angled rear support member of the ledger head, and the second end is spaced apart from the first end such that, when the pivoting cover cap is in the first position, the second end is located axially distal from the elongate structural member and axially proximate the projecting support member” and “said cover is positioned above and covers said wedge securing member when extending through said aligned holes, wherein said wedge securing member has a hook shaped end and said ledger head beneath said cover includes an engagement means shaped to engage the hook shaped end of the wedge securing member to selectively retain said wedge securing member in an initial clear position with the cover in the raised position” in addition to the rest of the limitations of claims 1 and 4 respectively reads over the prior art; where references do not disclose or suggest the pivoting cover cap is in the first position, the second end is located axially distal from the elongate structural member and axially proximate the projecting support member and said wedge securing member has a hook shaped end and said ledger head beneath said cover includes an engagement means shaped to engage the hook shaped end of the wedge securing member and teaching said limitations would not be from analogous art or would constitute impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634